IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                           NOS. PD-0035-11 & PD-0036-11



                      WILLIAM ALLEN COOPER, Appellant

                                           v.

                              THE STATE OF TEXAS

           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SIXTH COURT OF APPEALS
                         RED RIVER COUNTY

      Per Curiam.

                                    OPINION


      Appellant was convicted in two causes of improper photography or visual recording.

On appeal, the court of appeals held the evidence legally insufficient, reversed the

convictions, ordered judgments of acquittal, and issued mandates on the same day. Cooper

v. State, No. 06-10-00083-CR slip op. (Tex. App.–Texarkana Nov. 16, 2010); Cooper v.

State, No. 06-10-00084 slip op. (Tex. App.–Texarkana Nov. 16, 2010).
                                         William Allen Cooper PD-0035-11 & PD-0036-11


       The State has now filed a consolidated petition for discretionary review, alleging in

part that the court of appeals erred to simultaneously issue the mandates along with the

judgments, in violation of Rule of Appellate Procedure 18. We agree. Rule 18 does not

authorize the immediate issue of a mandate except in the case of agreement by the parties or

for good cause on the motion of a party. T EX. R. A PP. P. 18.1(c). Otherwise, the court of

appeals may not issue its mandate until 10 days after the time for filing a petition for

discretionary review (including any motions for extensions of time) has passed. Id. at 18.1(a).

       We summarily grant ground (1) of the State’s consolidated petition for discretionary

review, and order the court of appeals to withdraw its mandates and re-issue mandates at the

proper time in accordance with provisions of Rule 18. We refuse the State’s remaining

grounds.

       The Clerk of this Court will send copies of this opinion to the Court of Appeals for

the Sixth District, the State Prosecuting Attorney, the District Attorney for Red River County,

and Appellant.




Delivered June 29, 2011
Do Not Publish

Keller, P.J., would grant all grounds.